EARTH SEARCH SCIENCES, INC. 306 Stoner Loop Road P.O. Box 386 Lakeside , Montana 59922 (406) 751-5200 (406) 752-7433 September 14, 2007 Filed as Correspondence Via EDGAR United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549-7010 Attn:Donald F. Delaney RE: Earth Search Sciences, Inc. Form 10-KSB for the Fiscal Year Ended March 31, 2007 Filed July 16, 2007 Form 10-KSB for the Fiscal Year Ended March 31, 2006 Filed July 17, 2006 Form 10-QSB for the Fiscal Quarter Ended September 30, 2006 Filed November 20, 2006 Response Letter Dated June 15, 2007 File No. 000-19566 Dear Mr. Delaney: On behalf of Earth Search Sciences, Inc. (referred to herein interchangeably as the “Company” or “ESSI”), we submit this written response to your letter dated July 26, 2007. We attach marked drafts of the Company’s proposed Amendment No. 1 to Form-10KSB for the fiscal years ended March 31, 2007 and March 31, 2006 (the “Amended Annual Reports”) and proposed Amendment No. 1 to Form 10-QSB for the quarterly period ended September 30, 2006 (the “Amended Quarterly Report”).We further attach a proposed form of the revised certifications required by Exchange Act Rule 13a-14(a). The Amended Annual Reports and the Amended Quarterly Report contain revisions that have been made in response to the comments received from the staff ("Staff") of the Securities and Exchange Commission in their letter dated July 26, 2007.Set forth below are the Company’s responses to the Staff’s comments.We have reproduced the Staff’s comments and have followed each comment with our response. References in this letter to “we,” “our” or “us” mean the Company or its advisors, as the context may require. United States Securities and Exchange Commission September 14, 2007 Page 2 of 13 Form 10-KSB for the Fiscal Year Ended March 31, 2006 General 1. When amending your 2006 and subsequent interim reports as previously agreed, please ensure that you also revise the accounting and disclosures in those reports as necessary to comply with all applicable comments written on your 2007 report in this letter. Response: When amending our 2006 and subsequent interim reports, as previously agreed, we will have revised the accounting and disclosures in those reports as necessary to comply with all applicable comments written on our 2007 report in this letter. Controls and Procedures, page 15 2. We have read the disclosure you proposed in response to prior comment 10, in which you state that there has been “…no significant change in [y]our internal controls…that occurred during the period covered by this report.”However, your representation should not be restricted to significant changes, as the requirement stipulates that any change identified in connection with your evaluation of disclosure controls and procedures should be disclosed, provided that it has materially affected or is reasonably likely to materially affect your internal control over financial reporting.Additionally, your representation regarding internal control changes should correlate precisely with the last fiscal quarter, rather than more generally to the period covered by your report.Please revise your disclosure to comply with Item 308(c) of Regulation S-B. Response: We have revised our disclosure to comply with Item 308(c) of Regulation S-B. Exhibit 31 3. We have noted your response to prior comment 18, and the revised officers’ certifications you intend to include in your amended filing.Please further revise each of your certifications required by Exchange Act Rule 13a-14(a) so as not to include the title of the certifying individual at the beginning of the certification.This also applies to your officers’ certifications corresponding to your amended interim filings. Response: We have revisedeach of our certifications required by Exchange Act Rule 13a-14(a) so as not to include the title of the certifying individual at the beginning of the certification. Form 10-KSB for the Fiscal Year Ended March 31, 2007 General 4. We note that your current filing does not fully reflect your proposed changes in response to prior comments 1, 3, 12, 13, 14 and 15.Please revise your most recent filing on Form 10-KSB, consistent with your response to these prior comments, modified as necessary to comply with the additional comments in this letter. Response: We have revised our filing to reflect the proposed changes in our response to prior comments 1, 3, 12, 13, 14 and 15. Business, page 3 5. Your disclosure in the fifth paragraph states that fiscal 2006 revenues were $302,901, which does not correspond to the revenues indicated in your statements of operations on page F-3, which amount to $399,742.A similar disclosure is made on pages 7 and F-6.Please reconcile the difference, eliminate any inconsistencies, and identify the period associated with the revenue amount of $192, 297. United States Securities and Exchange Commission September 14, 2007 Page 3 of 13 Response:In the disclosure your question references under Item 1, we are disclosing our revenue related to sensor activities, which is our continuing business.In 2006, we also recorded $96,841 of revenue related to oil and gas activities, which ceased in that same year.Accordingly, we revised the disclosure to include the following disclosure: “During fiscal year 2006, we also had revenues of $96,841 related to oil and gas activities, which ceased during that same fiscal year.” 6. We have read the disclosure you proposed in response to prior comment 2, explaining how your sensing instruments gather spectral data.Please add the information presented in your reply to your disclosure, with further revision to identify (i) the types of minerals and compounds you have located with your data, (ii) any limitations hindering detection of these minerals and compounds in the earth (e.g., atmospheric conditions, geologic formations, proximity to the surface, presence of other substances), and (iii) the scope and extent to which your data has been tested and shown to be reliable in these endeavors.Please also clarify your meaning with the reference to “limited success,” and modify your existing disclosures to address the following points. (a) Describe the changes you have observed in data collected at different times, and the particular application for which you know this information is suitable in the area of environmental and land-use management (fifth paragraph, page 4). (b) Indicate the extent to which your process of data collection and interpretation has been proven to be both faster and more accurate in finding minerals and oil and gas than other methods commonly in use (sixth paragraph, page 4). (c) Clarify that the evidence of interest in your strategy mentioned pertains to the mapping agreement with Noranda Minerals which concluded in 2005, if true; also, state the reasons that relationship did not continue (last paragraph, page 4). (d) Describe the specific applications in the segments of mining, hydrocarbons, agriculture, ecological, and environmental monitoring for which your data has proven to be useful, reliable, and accurate (paragraph three, page 5). (e) Include details of the two joint venture proposals and letter of intent you are evaluating, along with your view on their viability and the conditions under which you would proceed with these arrangements (paragraph five, page 5). (f) Clarify the relative significance of the “terabyte quantities” of imagery collected, identify the geologic region covered by this data, and explain how you have decided which portions of the data to process (paragraph 2, page 6). (g) Identify the dates and number of requests for proposals and quotations you have received which you believe demonstrates demand for your services; describe their nature, scope and status (paragraph three, page 6). Response: We have added the information regarding how our sensing instruments gather spectral data to our disclosure.We have also added the following to our disclosure: (i) Minerals identified with the Probe 1 include alunite, kaolinite, dickite, smectite, pyrophyllite, buddingtonite, gypsum, calcite, dolomite, Fe chlorite, Mg chlorite, tremolite, muscovite, illite, goethite, hematite, tourmaline.Many more are possible. United States Securities and Exchange Commission September 14, 2007 Page 4 of 13 (ii) What may limit detection is not enough of the mineral filling a pixel (perhaps < 5%). The minerals need to be exposed at the surface, so 90-100% vegetation cover precludes identification. Also, minerals exposed but in shadows are difficult to detect. Some mixtures of minerals may be difficult to identify, but skilled interpreters can often do it.And field checks are helpful in these cases. (iii) Hyperspectral imaging technology has been used for over 20 years for a variety of applications.More andmore companies are realizing the benefits.Most recently, the Probe was used to identify mineral anomalies in vegetated terrain in New Mexico. These new targets were field checked and high values of gold and platinum were found.The field geologist, who had never worked with hyperspectral data before was impressed with the accuracy.He recommended drilling targets that were discovered using Probe data. An article describing this will be published in an upcoming Special Publication of Economic Geology. Please note we were unable to find references to “limited success” referenced in the question and are therefore unable to respond. (a) Data collected at different times should not hinder identification of materials as long as the sensor is calibrated regularly and the solar signal is strong (we recommend collections with the sun angle being at least 30 degrees). Regarding environmental applications, suitable ones include mapping fuel or oil spills, noxious weeds or other invasive plant species, suspended sediments in water bodies, algae blooms in lakes, etc.Landsat TM satellite data has been used for decades to map various land cover materials.Hyperspectral data can identify many more materials than multispectral satellite data so land-use management is optimimized. (b) Minerals can be identified in the time it takes to collect and analyze the data – perhaps as little as a day or two.Analysis of reflectance data from instruments such as the Probe have been used to identify minerals remotely, that are impossible to identify in hand sample.Previously field geologists would send samples that were difficult to absolutely identify to the lab to do chemical or x-ray diffraction analysis. This process takes several days or weeks. Probe reflectance data can identify quickly any mineral with distinctive absorption features. And it has been shown that mineral maps produced from hyperspectral data are more accurate than some produced by geologists in the field, particularly where access is difficult and geologist can’t walk all the ground.Oil and gas, not being typically exposed at the surface, is typically keyed in on using specific alteration minerals developed by hydrocarbon microseepage or the presence of stressed vegetation. (c) ESSI initially developed the exploration capability of the hyperspectral technology with Noranda Mining Company and its affiliates, all major mineral explorers and producers. Under license ESSI provided hyperspectral data to Noranda which processed the raw hyperspectral data and used the resulting product for both its own internal mining exploration purposes as well as to resell (profitably) to other firms. As a result of the license ESSI received fees and is due to receive net smelter royalties from new mines established from the program.Targets were flown in Chile, Peru and the North West Territories in Canada. The results of this contract were featured by Noranda representatives at the 2004 Prospectors & Developers Association of Canada conference. The strategy of participating in this type of license arrangement led to the development of a joint venture approach to marketing the hyperspectral technology. (d) In mining and hydrocarbon exploration, Probe data has proven useful for mapping minerals related to potentially economic deposits of natural resources.In particular, it has been used for gold, silver, platinum and copper exploration. Hyperspectral data has been useful for detecting vegetation stress, identifying crops, and mapping noxious weeds. One interesting ecological application is mapping degrees of burn severity after wild fires.Hyperspectral data allows researchers to provide more detailed burn severity maps to the Forest Service and others.This important in that information is needed on how effectively areas will recover.The American Geophysical Conference in December this year will have some papers on this topic. United States Securities and Exchange Commission September 14, 2007 Page 5 of 13 (e) In its search for joint venture partners who have rights to adequate mineral claims ESSI has encouraged the creation of an alliance with two other companies. Phoenix Wyoming Inc., a Colorado private company under the direction of William Pelton PhD, and Geotechnical Business Solutions, a private Canadian company under the direction of John Gingerich P. Geo. From 1996 to 2002 John Gingerich held the position of Director, Research and Technical Innovation Noranda Inc., Exploration Group. Other positions held in Noranda: 1992 to 1996 Senior Geophysicist Latin America; 1990 to 1992 Senior Geophysicist (Regional) Western Canada and 1987 to 1990 Division Geophysicist. Dr. Pelton has also indicated strong interest for involvement in the oil shale recovery program. Both parties are in position to complete negotiations based on ESSI confirming the availability of the data collection aircraft. (f) Since 1997, the Company has also collected and holds a substantial archive of Probe 1 imagery from Kazakhstan, Australia, British Columbia, Ontario, Quebec, Peru, Chile, Mexico, California, Nevada, Arizona, Idaho, Montana, and Utah.At the present time the value of this data archive has not been independently appraised nor is the value of this archive reflected in the financial statements. With approximately 200,000 sq. km. of mineral oriented data ESSI believes there is a market for the information. This year the company has begun to market the archive. (g) Below please find a list of proposals and quotations received demonstrating a demand for our services: Proposal/Quotation Date/ Quotation Army Night Labs 8/30/2001 $5,000 ARS/USDA 7/09/2001 $4,000 AUG Signals 9/7/2005 $57,000 AUG Signals 8/2/2004 $167,427 BARRICK 9/28/2000 $520,440 BARRICK 3/22/2005 $11,800 Battelle Lab 7/06/2001 $4,000 BLM Powder River RangeMT 10/30/2001 $199,836 BLM - RougeRiver 9/30/2003 $10,250 Boeing Autometric 10/30/2001 $50,000 BP AMOCO 9/03/1999 $30,000 BOOZ ALLEN & HAMILTON 11/02/1999 $3,000 C-Core 9/13/2000 $30,000 Cameco 8/9/2005 $85,950 United States Securities and Exchange Commission September 14, 2007 Page 6 of 13 Cameco 10/13/2005 $24,964 CentralMichiganUniversity 11/12/2003 $17,500 CRMNet.com 11/1/2004 $33,115 Cypress Development 6/19/2006 $6,200 DESERT RESEARCH INSTITUTE 6/01/1998 $14,000 EarthData Internatinal Inc. 8/19/2002 $119,500 El Capitan 2/14/2006 $39,165 Geotechnical Business Solutions 6/8/2005 $99,665 Geotechnical Business Solutions 9/9/2004 $63,337 Goldbrook Ventures, Inc. 6/6/2006 $68,220 Golden Gryphon Exploration 5/13/2005 $29,500 Golden Gryphon Exploration 11/15/2004 $18,500 IMAGELINKS 7/22/1999 $20,000 JohnsHopkinsUniversity 6/30/2003 $50,000 LOCKHEED - INEEL 10/25/1999 $16,240 Lockheed Martin 8/22/2005 $17,500 Lockheed Martin Svcs Inc. 8/15/2001 $95,000 Map Factory 12/10/2000 $4,000 Maralo LLC 9/7/2004 $24,500 MississippiStateUniversity 7/28/2002 $44,000 MississippiStateUniversity 3/23/2004 $500 NASA-MSU TECHLINK 6/15/1998 $45,673 NORANDA MINING & EXPLORATION 4/10/1998 $2,076,438 Naval Research Labs 8/30/2001 $127,820 Oregon BLM - Titian 6/30/2003 $14,500 Peabody Energy 6/07/2001 $39,120 Southwestern Energy 6/6/2006 $16,998 United States Securities and Exchange Commission September 14, 2007 Page 7 of 13 Space Imaging 8/22/2002 $19,500 SRI INTERNATIONAL-APPLIED ELE 12/01/1999 $2,200 UNIVERSITY OF IDAHO 7/31/1998 $34,000 US Geological Survey 5/05/2003 $25,320 USGS - Catnip Collection 9/30/2003 $20,320 USGS - Powder River 8/22/2005 $16,000 USGS - Archive Data Sell 9/30/2003 $750 USDA - Forestry Science Lab 10/10/2003 $19,500 USDA 12/15/2003 $19,500 UTEP/GEOSAT 7/10/1998 $23,493 The nature of each of the proposals listed above was the mapping of land-based targets.The scope of the work varied for each contract according to the size of the land mass to be mapped.All of the above contracts are complete and were duly paid, and eachcustomer has received the complete contractual results. Properties, page 7 7. We note that you proposed disclosure in response to prior comment 4, clarifying that you own 50% of a single hyper-spectral instrument, with an option to acquire the other 50% not presently owned.Please expand your disclosure to identify the joint owner, and to include the terms under which you could acquire the remaining interest.Further, disclose how the device is propelled and becomes airborne, indicate its range of travel, and state the elevation and duration of launch necessary to capture the date required for the various applications identified.As a point for clarification, tell us whether this is the same device referenced in your responses to prior comments 12, 14 and 16.If so, disclose under this heading the reasons you believe it is appropriate to have characterized the company as a 50% owner, given your disclosures on page F-13; and revise your disclosure on page F-6 to correct references to the plural version of the term sensors, while clarifying that you presently have no sensors under contract, along with the reasons you describe in response to prior comment 17, not covered by the settlement agreement. Response: As a 50% member of ESSI Probe I LC, an Idaho limited liability company (“Probe I LC”), the Company owns 50% of the hyper-spectral instrument owned by Probe I LC. The Company shares its ownership with the two other members of the Company, the Arthur W. McClain Trust and Francisco Elmudesi (the “Woodstock members”).Pursuant to an agreement dated June 3, 1997 (the “Equipment Usage Agreement”), the Company had the right to purchase the hyper-sepctral instrument until June 3, 2007 for the purchase price of $2,250,000.The Company is in the process of negotiating an extension to the renewal period. This instrument is identical in operating characteristics to the device referenced in our responses to priorcomments 12,14, and 16 but is not the same device. United States Securities and Exchange Commission September 14, 2007 Page 8 of 13 8. Given that you identify costs capitalized for an aircraft and equipment on page F-9, expand your disclosure on page 7 to identify the type of aircraft and equipment and to describe its location and condition to comply with Item 102 of Regulation S-B. Response: The ESSI data collection aircraft, a 1978 turbo prop Aero Commander, was grounded for maintenance and repairs in the summer of 2006. Both engines needed complete overhauls as well as other FAA required servicing. This interruption in the ability to service hyperspectral clients was detrimental to the Company’s revenues in 2006. The aircraft was expected to be ready for the 2007 season.The aircraft is currently located in Toledo, Ohio at an aero commander facility, National Flight Services. We arecurrently preparing to market new hyperspectral services, such as the sale of our archived hyperspectral data from various collections over recognized mineral regions of the Earth. Over 200,000 sq. km. of data is available for sale. We are preparing to market those data collections by engaging consultants to assist in identifying potential purchasers and negotiation of contracts. Controls and Procedures, page 14 9. We see that, based on the evaluation as of March 31, 2007, your officers concluded that your disclosure controls and procedures were not effective.You further indicate that this conclusion resulted due to some accounting entries related to accounts payable, accrued interest, unrecorded debt, stock issued for services, imputed interest, debt commissions and recognition of liabilities from legal settlement that required adjustment. Expand your disclosure to identify the specific nature of each of the adjustments required, including the corresponding amount, so that it is clear why each adjustment was necessary and why your controls and procedures failed to ensure that such items were recorded on a timely and accurate basis.Since you conclude that there were no changes in your internal control over financial reporting, please clarify whether you believe the circumstances leading to the conclusion that your disclosure controls and procedures were not effective had persisted over multiple periods. Please qualify in your response the impact that such adjustments had on your interim results reported in each of your fiscal 2007 Form 10-QSBs, or if such adjustments have not been made, the impact that would result if correction is necessary. Response:We revised our disclosure under Item 8A – Controls and Procedures as follows: “Specifically, our auditors identified adjustments related to several accounting entries concerning cutoff in accounts payable in the amount of $27,927, to adjust the fair value calculations related to stock issued for services in the amount of $673,078, to record imputed interest on related party debt in the amount of $93,155, to correct errors related to interest expense on certain of our outstanding debt in the amount of $19,167, and to correct the entries related to our settlement obligation due to our failure to return the Hyperspectral Probe in the amount of $803,770. These errors, and corresponding adjustments, resulted from error due to lack of experience of the Company’s Chief Financial Officer, acting as the Company’s bookkeeper. To strengthen our controls, we have retained the services of an outside consultant to assist with quarterly and annual reviews of our accounting data. All adjustments identified above were recorded in our consolidated financial statements as of March 31, 2007 and for each interim period reported on Form 10-QSB.” Executive Compensation, page 16 Employment Contracts, page 17 United States Securities and Exchange Commission September 14, 2007 Page9 of 13 10. You refer to Note 11 of your financial statements in the second paragraph, but the disclosure contained in such note does not correspond to the information disclosed in this section.Please correct your disclosure to include the appropriate cross reference. Response:We have corrected our disclosure to include the appropriate cross reference to Note 8. Signatures, page 21 11. Please amend your filing to indicate the date on which your officers and directors signed, in accordance with the requirements of Form 10-KSB. Response:We have amended our filing to indicate the date on which our officers and directors signed, in accordance with the requirements of Form 10-KSB. Financial Statements, page F-1 Report of Registered Independent Public Accounting Firm, page F-1 12. Please ask your auditors to revise their report to reflect your current address, identified as Lakeside, Montana on the cover of your filing.Also, alert your auditors to the guidance in AU §530.01, requiring certain modifications to the audit report, pertaining to the date of the audit report, which will be necessary to extend audit coverage to the corrections and disclosure revisions made in response to the comments in this letter. Response:The audit report has been revised to reflect the current address in Lakeside, Montana. In addition, the audit report has been “duel dated” for the inclusion of Note 10 – Forgiveness of Debt. Statements of Cash Flow, page F-5 13. We note you disclose a non-cash financing activity during fiscal 2007, in which you issued common stock for a loan extension, in the amount of $72,000.Please revise your accounting and disclosure as necessary to show how this transaction is reflected in your statement of changes in stockholders’ deficit on page F-4. Response:We have revised the Consolidated Statement of Changes in Stockholders’ Deficit to reflect the common stock issued for a loan extension. Note 1 – Summary of Operations and Significant Accounting Policies, page F-6 14. You state in the third paragraph that all of your subsidiaries are inactive, other than Petro Probe.However, in the second paragraph on page 3, you indicate that your subsidiary Geoprobe, Inc. was active during fiscal years ended March 31, 2007 and 2006.Please revise your disclosure to eliminate this and all similar inconsistencies. Further, since you are reporting as a consolidated entity, whereas disclosures are generally presented from a consolidated standpoint, except where necessary to explain pertinent details of arrangements involving shared ownership or undertakings, disclose the reasons you are placing such emphasis on the operating status of individual subsidiaries.It would also be helpful to utilize first-person terminology, such as we or our, rather than referring to the company as ESSI, in the third-person form. United States Securities and Exchange Commission September 14, 2007 Page 10 of 13 Response:Geoprobe, Inc. was not active during the fiscal years ended March 31, 2007 and 2006, and we have therefore revised our disclosure under Item 1 - Business. Historically, our consolidated financial statements have included the operations of all of our subsidiaries, which were active at various points.We believe it is important for the reader of our consolidated financial statements to understand that although we have multiple wholly-owned and majority-owned subsidiaries, the only active subsidiary during the periods presented is Petro Probe.Additionally, we will revise future filings to utilize first-person terminology. 15. Please revise your disclosure in the fifth paragraph to reference fiscal periods 2007 and 2006, to correspond with the periods for which information is presented in your financial statements. Response:We have revised the fifth paragraph to reference fiscal periods 2007 and 2006. Note 10 – Commitment and Contingencies, page F-13 16. We understand from your response to prior comments 12 and 14 that although you negotiated a settlement agreement under which you would return the hyper-spectral probe and be released of amounts owed to the other party, you have not returned the device, contrary to the arrangement described. As the guidance under paragraph 17 of SFAS 5 generally precludes gain recognition associated with contingencies, and you have not delivered the asset which would be required for derecognition under paragraph 16(a) of SFAS 140, we do not see substantive support for your recognition of gain in 2006.Similarly, the guidance in paragraph 18 of SFAS 15 clarifies that a debtor shall not recognize gain on a restructured payable involving indeterminate future cash payments, when total future payments, assuming contingent amounts will be paid, exceed the carrying amount of the liability. Given the foregoing, unless you have authoritative support for the accounting applied, you may need to restate your financial statements to eliminate the gain recognized in 2006.Also, disclose the reasons you have not complied with the terms of your settlement agreement, as you had agreed in response to prior comment 17. Response:ESSI entered into a settlement agreement with Accuprobe, Inc. to settle certain disputes in connection with a lease agreement dated June 10, 1997.Pursuant to the settlement agreement, all rents due under the original lease agreement through the date of the settlement agreement were deemed paid.Therefore, on the date the settlement agreement was signed, ESSI was judicially released from the obligation of the liability associated with the lease agreement, as required in paragraph 16(a) of SFAS 140. SFAS 15 applies to troubled debt restructuring.According to paragraph 2 of SFAS 15, “A restructuring of a debt constitutes a troubled debt restructuring for purposes of this Statement if the creditor for economic or legal reasons related to the debtor’s financial difficulties grants a concession to the debtor that it would not otherwise consider.”ESSI was in dispute about the ownership of the probe and the amounts due under the original capital lease agreement.The settlement agreement addressed certain of these disputes and provided a remedy for both parties.Consequently, this transaction was not a restructuring of troubled debt as contemplated under SFAS 15.As such, paragraph 18 of SFAS 15 does not apply to ESSI’s facts and circumstances. ESSI believes that the settlement agreement judicially released ESSI from further obligations under the capital lease and created a new debt with significantly different characteristics, including a disposition fee and the added late fees.As such, ESSI believes it was appropriate to record a gain on the settlement of debt under paragraph 16(a) of SFAS 140. United States Securities and Exchange Commission September 14, 2007 Page 11 of 13 17. We note your disclosure on page 10, indicating that you recorded a $10.1 million gain on the settlement of debt in 2007, which was incurred in connection with a U.S. Government project called Naval Earth Map Observer (NEMO), payable to various subcontractors.However, you also indicate that you derecognized this liability with no compensation to or agreement with the creditors, stating that you obtained a legal opinion supporting your view that since no significant claims had been filed, any action compelling your performance under the contract would be barred by the applicable statute of limitation. As your reference to the legal advisor constitutes an expert reference, you will need to identify that party in the disclosure, and obtain and file consent.Please also identify the statute(s) of limitations applicable, governing jurisdiction(s), and other details sufficient to establish correlation between the statutes you are relying upon and the liability being derecognized.Add similar disclosures in the notes to your financial statements, along with your view of how the circumstances described meet the conditions in paragraph 16(b) of SFAS 140. Submit a schedule identifying the subcontractors to whom this amount was payable, listing the amounts owed to each party reflected in the $10.1 million total, with a brief indication of the nature of work performed by each subcontractor, also indicating the dates and location where this activity occurred. Response:We revised our filing to delete the expert reference:the legal opinion provided was provided solely for use by our accountants.In addition, we added a similar disclosure in the notes to our financial statements, along with our view of how the circumstances meet the conditions in paragraph 16(b) of SFAS 140. A list identifying the subcontractors to whom the $10.1 million was payable, listing the amounts owed to each party and indicating the nature of work performed follows: Space Systems/Loral – Constructed Satellite Bus Superstructure,$5,430,666.42 TERMA* – Star Trackers SAIC Imaging Payload – Sensor Tracking Payload, $419, 419.19 SAIC CPFF– Short Wave Infrared Sensor$16, 985.26 Honeywell* – Inertial Reference Units Honeywell* – Time andMaterialsfor support SEAKR Engineering* – Solid State Data Recorder L3 Communications/Conic Division* - Radio Frequency Equipment Litton Systems/Advanced Systems* – Nemo Spacecraft Controller, $201, 494.59 Kodak* – Preliminary Design of Compression Software Allied Signal Technical Services – DataLynx Services,$344,396.38 All of these suppliers were under agreements between the Office of Naval Research and STDC (N00014-98-3-00010).The Company is unable to verify the location of work performed by these contractors. * The Company has been unable to verify the breakdown of amounts previously owed to these parties and is checking its records. Exhibit 23.1 18. We see that you have attached a consent from your auditors pertaining to the incorporation by reference of its audit opinion along with your periodic report into the Form S-8 that you filed on June 30, 2003.Please obtain an updated consent from your accountants that indicates the date it was executed, as required by Item 601(b)(23) of Regulation S-B, and include it in your amended filing. United States Securities and Exchange Commission September 14, 2007 Page 12 of 13 Response:The auditor’s consent pertaining to the incorporation by reference of their audit opinion along with our periodic report into the Form S-8 has been revised to indicate the date it was executed. We hope this letter addresses your concerns, and we look forward to working with you to resolve this matter without the need for an administrative hearing.If you have any questions or further comments, please do not hesitate to contact Ruba Qashu at Richardson & Patel, LLP at (310) 208-1182 or via fax at (310) 208-1154. Very truly yours, EARTH SEARCH SCIENCES, INC. By: /s/ Larry Vance Larry Vance CEO United States Securities and Exchange Commission September 14, 2007 Page 13 of 13 ATTACHMENTS 1) Proposed Amendment No.1 to Annual Report onForm 10KSB for the period ended March 31, 2007 2) Proposed Amendment No.1 to Annual Report onForm 10KSB for the period ended March 31, 2006 3) Proposed Amendment No. 1 to Quarterly Report on Form 10KSB for the period ended September 30, 2006 4) Form of the revised certifications required by Exchange Act Rule 13a-14(a) UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-KSB þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended March31, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 for the transaction period fromto Commission File Number 000-19566 EARTH SEARCH SCIENCES, INC, (Name of Small Business Issuer in its charter) Nevada 870437723 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 306 Stoner Loop Road, #6, Lakeside, Montana 59922 (Address of principal executive offices) (Zip code) Issuer’s telephone number (406) 751-5200 Securities registered under Section 12(b) of the Exchange Act: None Title of each class Name of each exchange on which Registered Securities registered under Section12(g) of the Exchange Act: Common Stock (Title of class) (Title of class) Check whether the issuer is not required to file reports pursuant to Section13 or 15(d) of the Exchange Act.þ Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesþNoo Check if there is no disclosure of delinquent filers in response to Item405 of RegulationS-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-KSB or any amendment to this Form 10-KSB.þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o Noþ State issuer’s revenues for its most recent fiscal year. $91,429. State the aggregate market value of the voting and nonvoting common equity held by non-affiliates computed by reference to the price at which the stock was sold, or the average bid and asked prices of such stock, as of a specified date within the past 60days. At the closing price of the stock as of May31, 2007 of $0.24, the approximate aggregate market value of voting stock held by non-affiliates is $6,911,308. As of August 17, 2007 approximately 96,692,760 shares of Common Stock, $.001 par value, of the registrant were issued and outstanding. TABLE OF CONTENTS PART I 3 Item 1 - Business 3 Item 2 - Properties 7 Item 3 - Legal Proceedings 7 Item 4 - Submission of Matters to a Vote of Security Holders 8 PART II 8 Item 5 - Market for the Registrant's Common Stock Equity and Related Shareholder Matters 8 Item 6 - Management's Discussion and Analysis or Plan of Operations 9 Item 7 - Financial Statements 13 Item 8 - Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 14 Item 8A- Controls and Procedures 14 Item 8B - Other Information 14 PART III 15 Item 9 - Directors, Executive Officers, Promoters, Control Persons and Corporate Governance; Compliance With Section 16(a) of the Exchange Act 15 Item 10 - Executive Compensation 16 Item 11 - Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 17 Item 12 - Certain Relationships and Related Transactions, and Director Independence 17 Item 13 - Exhibits 18 Item 14 - Principal Accountants Fee and Services 20 SIGNATURES 21 PART I ITEM 1.BUSINESS Earth Search Sciences, Inc. (the Company) was incorporated in 1984 under the laws of the state of Utah. Earth Search Sciences, Inc. has four wholly-owned subsidiaries: Skywatch Exploration, Inc., Polyspectrum Imaging, Inc., Geoprobe, Inc., and STDC, Inc. In addition, there are five majority-owned consolidated subsidiaries: Earth Search Resources, Inc., Eco Probe, Inc., ESSI Probe 1 LC, Petro Probe, Inc. and Terranet, Inc. The 50% owned subsidiary ESSI Probe 1 LC was formed as a joint venture to own and operate hyperspectral instruments. All subsidiaries excepting Petro Probe and Geoprobe were inactive during the fiscal years ended March 31, 2007 and 2006. The Company utilizes an aircraft mounted hyperspectral remote sensing instrument to gather precise geological data from the surface of the Earth. Solar energy is reflected from surface materials and the instrument, called “Probe-1”, captures the data in digital form. The Probe 1 sensor is an imaging spectrometer, specifically a "whiskbroom style" opto-mechanical scanner system that collects data in a cross-track direction by mechanical scanning and in an along-track direction by movement of the airborne platform.The sensor uses a diffraction grating to direct reflected sunlight onto four detector arrays covering the 400 to 2500 nanometer range of the electromagnetic spectrum. ). In the VNIR and SWIR, the at-sensor radiance is dispersed by four spectrographs onto four detector arrays. Spectral coverage is nearly continuous in these regions with small gaps in the middle of the 1.4 and 1.9 nm atmospheric water bands. In order to avoid geometric distortions in the recorded imagery, the Probe-1 is mounted on a 3 axis, gyro-stabilized mount. Geolocation of nadir pixels is assisted by the recording of aircraft GPS positional data and tagging each scan line with a time that is referenced to the UTC time interrupts from the GPS receiver. Incoming photons build up in the detectors to register as an electronic signal. These correlate to digital counts that indicate the amount of signal coming from the Earth’s surface. The visible wavelength detector array includes a Si detector array operated at ambient temperature, and the near-infrared, and two short wavelength IR arrays incorporate InSb arrays cooled by liquid nitrogen to 77K. Each spectrographic module provides 32 spectral channels.Data are recorded on Exabyte Mammoth tape drives, two of which are installed to provide an on-line storage capacity of up to 80 GB. The Probe 1 sensors currently generate data at approximately 2.5 MB per second. Each data set includes what can be described as 128 images, each collected at a different wavelength.When the data are converted to reflectance, materials on the Earth’s surface can be identified based upon diagnostic absorption features.This holds true whether the target is rocks and minerals, vegetation, or man-made materials. The detail in hyperspectral reflectance data allows identification – not just detection – of materials. Minerals that are associated with various natural resources can be identified. Vegetation health can be monitored, amounts of woody plant material available for wildfires can be assessed, noxious weeds can be mapped, and detailed post fire burn severity maps can be generated. Conditions concerning water quality
